Citation Nr: 0515537	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  98-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 20 percent disabling, from an 
initial grant of service connection. 

2.  Entitlement to an increased evaluation for lumbar disc 
disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served a period of active service in the Navy 
from July 1958 to June 1980.  

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decisions rendered in April 1997 and October 
2001 by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The veteran had personal hearing with a Decision Review 
Officer (DRO) at the RO in July 1998.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of this claim 
have been addressed.  

2.  The veteran's residuals of diabetes mellitus currently 
require insulin doses administered by an insulin pump as well 
as a restricted diet.

3.  Under the rating criteria in effect prior to September 
23, 2002, the veteran's lumbar disability of lumbar disc 
disease is manifested by chronic low back pain with very 
minimal limitation of motion and radiologic evidence of 
retrolisthesis and probable degenerative arthritis, which 
equates to mild intervertebral disc syndrome.
 
4.  Under the rating criteria in effect for the period from 
September 23, 2002 to September 25, 2003, the chronic 
orthopedic and neurologic manifestations associated with the 
veteran's lumbar disability of lumbar disc disease 
approximate no more than slight limitation of motion of the 
lumbar spine and no objective neurologic abnormalities 
associated with the veteran's lumbar disability.

5.  Under the rating criteria in effect for the period 
beginning September 26, 2003, the chronic orthopedic and 
neurologic manifestations associated with the veteran's 
lumbar disability of lumbar disc disease are manifested by 
chronic low back pain, normal motion of the lumbar spine, and 
no objective neurologic abnormalities associated with the 
veteran's lumbar disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).

2.  The criteria for an increased schedular disability rating 
in excess of 10 percent for veteran's service connected 
lumbar disability of lumbar disc disease are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.25, 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004); 69 Fed. Reg. 
32,449 (June 10, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

I.  Entitlement to an Increased Evaluation for Diabetes 
Mellitus

Service connection was granted for diabetes mellitus by an 
October 2001 rating decision, which assigned a 20 percent 
rating for this disability, under Diagnostic Code 7913, 
effective from July 9, 2001.  In August 2002, the veteran 
formally appealed the RO's October 2001 rating decision, 
which assigned this initial disability rating.

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's residuals of diabetes mellitus.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this claim, the RO assigned a 20 percent rating for diabetes 
mellitus, effective from July 9, 2001.  The Board will 
evaluate the level of impairment due to the veteran's 
diabetes mellitus disability throughout the entire time of 
the claim as well as consider the possibility of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a May 2004 rating decision, the RO established an earlier 
effective date of December 15, 2000, for entitlement to 
service connection for diabetes mellitus, which is the date 
of the veteran's original claim for service connection for 
the disability.  See 38 C.F.R. § 3.816(c)(2) (2004); see also 
Nehmer v. U.S. Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 
1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 
F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
United States Veterans Admin., No. C86-6160 TEH (N.D. Cal. 
Dec. 12, 2000) (class action order); and Nehmer et al v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

The veteran's service-connected disability of diabetes 
mellitus is currently rated as 20 percent under Diagnostic 
Code 7913.  In evaluating the veteran's disability of 
diabetes mellitus, the Board has reviewed and considered all 
of the evidence in the veteran's claims folder.  

Under Diagnostic Code 7913, a 20 percent rating requires 
insulin and a restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when the 
disease requires the taking of insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating requires 
the taking of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total schedular (100 percent) rating for 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2004).

In this case, the evidence of record, including VA 
examination reports and VA and private treatment records, 
reflects that the veteran is required to take insulin daily, 
uses an insulin pump, suffers from weekly insulin reactions, 
and has been advised to follow a restricted diet by a VA 
dietician.  

The Board finds that the evidence does not support the 
assignment of an increased rating for the veteran's service-
connected disability of diabetes mellitus under the Schedule.  
None of the evidence of record indicates that the veteran's 
activities are regulated due to his service-connected 
diabetes mellitus.  In a May 2003 VA examination report, the 
veteran detailed that he cannot walk rapidly, run, climb 
stair, or do any type of exertion.  However, evidence of 
record shows that the veteran's suffers from numerous other 
service-connected and nonservice-connected disabilities 
including congestive heart failure, hypertension, bilateral 
cataracts, bilateral diabetic peripheral neuropathy, sleep 
apnea, erectile dysfunction, gout, rhinitis, sinusitis, and 
chronic low back pain.  In a December 2001 statement, the 
veteran also noted that multiple health problems have 
restricted his activities including swelling, insulin 
dependence, frequency of urination, shortness of breath, 
congestive heart failure, and implantation of a heart 
defibrillator/pacemaker.        

The veteran's service-connected diabetes mellitus continues 
to meet or more nearly approximate the criteria for a 20 
percent rating under Diagnostic Code 7913.  See 38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7913 (2004).  His diabetes 
mellitus does not meet or more nearly approximate the 
criteria for entitlement to a 40 percent rating under 
Diagnostic Code 7913, as evidence of record does not reflect 
that the veteran's activities are regulated because of his 
diabetes mellitus.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

II.  Entitlement to an Increased Evaluation for Lumbar Disc 
Disease

Service connection was granted for narrowing of the L5 disc 
space by an October 1982 rating decision, which assigned a 
noncompensable (zero percent) rating for this disability, 
under Diagnostic Code 5293, effective from July 2, 1982.  

In September 1996, the veteran filed a claim for entitlement 
to a compensable evaluation for his service-connected lumbar 
disability.  In an April 1997 rating decision, the RO granted 
entitlement to a 10 percent rating for lumbar disc disease, 
effective from September 26, 1997.  The veteran formally 
appealed the RO's April 1997 rating decision in April 1998 
after the RO issued a statement of the case (SOC) in June 
1997.

As noted above, the veteran's service-connected lumbar 
disability is currently rated as 10 percent disabling under 
Diagnostic Code 5293.  

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome were changed.  New 
regulations became effective on September 23, 2002 and on 
September 26, 2003.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
In addition, a correction to the regulation published in 2003 
was published in June 2004.  See 69 Fed. Reg. 32449 (Jun. 10, 
2004).

Under 38 C.F.R. § 3.951(a), it is noted that a readjustment 
to the Schedule shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated has actually improved.  See 38 C.F.R. § 3.951(a) 
(2004).  In addition, the VA General Counsel has held that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  The VA can apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002).

A September 1996 VA treatment note indicated that the veteran 
suffered from chronic low back pain with retrolisthesis at 
L1.  Additional VA treatment notes dated in October and 
December 1996 showed that the veteran had limitation of 
motion of the lumbar spine and low back pain secondary to 
degenerative joint disease.  
In a December 1996 VA examination report, the veteran 
complained of dull, aching, and burning pain across his 
lumbosacral spine.  It was noted in the report that the 
veteran had tenderness, no muscle spasm, and limited range of 
motion due to his large size with forward flexion to 90 
degrees.  Upon examination of the lower extremities, the 
examiner detailed that the veteran's reflexes and sensation 
were intact throughout with no atrophy or muscle weakness.  
The examiner listed a diagnosis of early degenerative 
arthritis of the lumbosacral spine and noted that the 
veteran's complaints of lower extremity pain were not 
radicular in nature.  A December 1996 X-ray report showed 
that the veteran had retrolisthesis at L1-L2 with 
degenerative changes of the lumbar spine.   

VA treatment records dated in February and May 1997 as well 
as June 1998 show that the veteran was treated for back pain 
with muscle relaxers and cortisone injections at one point as 
well as treated for low back pain with degenerative disc 
disease, degenerative joint disease, retrolisthesis, and 
osteoarthritis of the lumbar spine.  

In a September 1998 VA examination report, the veteran again 
complained of dull, aching pain in the lumbosacral area.  The 
examiner indicated that there was no history of radicular 
pain or paresthesias as well as no evidence of curvature, 
tenderness, or muscle spasm.  It was noted that the veteran 
had full range of motion of the lumbar spine with lower 
extremity reflexes, sensation, and circulation intact.  A 
diagnosis of probable early degenerative arthritis of the 
lumbar spine was listed in the report.  A September 1998 VA 
X-ray report showed retrolisthesis at L1-L2 with early 
degenerative changes of the spine.  An additional VA 
examination report dated in September 2000 noted that the 
veteran had no limitation of motion of the lumbar spine.  
Complaints of chronic low back pain were noted in VA 
treatment records dated in September 2001 and December 2002. 

A May 2004 VA examination report showed that the veteran 
continued to complain of constant dull aching low back pain 
with no radiation into buttocks or lower extremities.  A 
diagnosis of history of back injury with chronic low back 
pain was listed in the report.  An August 2004 addendum to 
the report indicated that the veteran had normal range of 
motion of the back with no loss of motion due to repetitive 
motion.  In addition, it was noted the examination report 
that the veteran's complaints of lower extremity peripheral 
neuropathy, numbness, and loss of sensation are "more likely 
to be due to diabetes than to his previous back problem".    

Entitlement to an Increased Rating Under the Criteria in 
Effect Prior to September 22, 2002

The veteran's lumbar disability is currently evaluated as 10 
percent disabling under Diagnostic Code 5293.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 (2002).

Under the version of Diagnostic Code 5293 in effect prior to 
September 22, 2002, a 10 percent rating is assigned for mild 
intervertebral disc syndrome.  Moderate intervertebral disc 
syndrome with recurring attacks will receive a 20 percent 
rating.  A 40 percent rating is awarded when the 
intervertebral disc syndrome is severe with recurring attacks 
and only intermittent relief.  To receive a 60 percent rating 
under Diagnostic Code 5293, the veteran's intervertebral disc 
syndrome must be pronounced with persistent symptoms 
compatible with sciatic neuropathy including characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of the 
diseased disc, as well as little intermittent relief.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The veteran's lumbar symptomatology continues to meet or more 
nearly approximate the criteria for a 10 percent rating under 
Diagnostic Code 5293.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (2002).  Evidence of record shows that 
the veteran suffers from chronic low back pain, degenerative 
disc disease, retrolisthesis at L1-L2 with degenerative 
changes of the lumbar spine, and degenerative joint disease 
but does not show that his symptoms equate to moderate 
intervertebral disc syndrome with recurring attacks.

In addition, the Board has reviewed the rating criteria in 
effect prior to September 23, 2002, and finds that there is 
no basis upon which to award the veteran a rating in excess 
of 10 percent.  Other diagnostic codes for the spine, which 
might provide for a higher disability rating, are not 
applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
through 5295 (2002).  It is not contended or shown that the 
veteran's service-connected lumbar disability includes 
symptoms of ankylosis, fracture of the spine, moderate 
limitation of motion, or lumbosacral strain with muscle spasm 
on extreme forward bending or unilateral loss of lateral 
spine motion in standing position.

Entitlement to an Increased Rating Under the Criteria in 
Effect from September 23, 2002 

Under the revised version of Diagnostic Code 5293, effective 
September 23, 2002, intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months is 
rated 10 percent disabling.  It is rated 20 percent with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
40 percent with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and 60 percent with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (September 23, 2002).

Under Note (1) of Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.  

Under Note (2) of Diagnostic Code 5293, when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.    

Note (3) of Diagnostic Code 5293 states that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id.   

Under the revised rating criteria, intervertebral disc 
disease can be evaluated based either on the duration of 
incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  Evidence of 
record does not indicate that the veteran has suffered from 
an incapacitating episode, as defined, due to his service-
connected disability of lumbar disc disease.  

The veteran's lumbar symptomatology continues to meet or more 
nearly approximate the criteria for a 10 percent rating under 
Diagnostic Code 5293.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  
Evidence of record shows that the veteran has normal range of 
motion.  In terms of orthopedic manifestations, limitation of 
motion of the lumbar spine is rated under Diagnostic Code 
5292.  Limitation of motion of the lumbar spine is evaluated 
as slight (10 percent), moderate (20 percent), or severe (40 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
case, the record does not demonstrate objective, satisfactory 
evidence of painful motion attributable to the veteran's 
service-connected lumbar disability to the extent that would 
support the assignment of a higher rating.  After considering 
the effects of the pain and fatigability, as described in the 
records of examination and treatment, the Board concludes 
that the disabling effects of the pain alone do not meet or 
more nearly approximate the criteria for an increased rating 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In this case, there are also no neurological findings 
attributable to the veteran's service-connected lumbar 
disability as to warrant a compensable rating under the 
appropriate diagnostic codes used to evaluate neurologic 
manifestations.  In the May 2004 examination report, it is 
specifically noted that the veteran's complaints of lower 
extremity peripheral neuropathy, numbness, and loss of 
sensation are "more likely to be due to diabetes than to his 
previous back problem".    

As the veteran has already been assigned a 10 percent 
evaluation for orthopedic manifestations (slight limitation 
of motion) and the Board finds that neurologic manifestations 
of his disability are noncompensable, an evaluation in excess 
of 10 percent is not available under the revised Diagnostic 
Code 5293.

Entitlement to an Increased Rating Under the Criteria in 
Effect from September 26, 2003 

The Schedule for Rating Disabilities of the Spine, including 
intervertebral disc syndrome, was again revised effective 
September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Id.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 
months........................................................................60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months............................................40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months............................................ 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months...................................................10

Finally, a correction in the final revised rating criteria 
for intervertebral disc syndrome effective from September 26, 
2003, was issued on June 10, 2004 to correct the omission of 
Notes 1 and 2 from 38 C.F.R. § 4.71a under the heading 
"Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes".  These corrections are also 
effective from September 26, 2003.   See 69 Fed. Reg. 32449 
(Jun. 10, 2004) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. 
 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id. 

As discussed above, the veteran has already been assigned a 
10 percent evaluation for his lumbar disability and a higher 
evaluation is not available based on incapacitating episodes.  
Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As previously 
discussed, the Board determined that there are no objective 
neurologic manifestations associated with the veteran's 
current lumbar disability.

As for the orthopedic manifestations, rated according to the 
current rating criteria, the Board notes that, in the August 
2004 addendum to the May 2004 VA examination report, the 
veteran's range of motion of the spine was listed as normal 
with no loss of motion due to repetitive motion.  The General 
Rating Formula essentially removes the subjectivity in 
determining the severity of any loss of motion, and under the 
new criteria, these findings support a 10 percent evaluation 
for orthopedic symptoms, as the veteran has full range of 
motion and evidence of record shows that he does not suffer 
from tenderness, muscle spasm, or curvature of the spine.  

The Board has reviewed the rating criteria in effect from 
September 26, 2003, and finds that there is no basis upon 
which to award the veteran a schedular rating in excess of 10 
percent.  

Therefore, an evaluation in excess of 10 percent is not 
warranted under the rating criteria currently in effect for 
evaluating the veteran's service connected disability of 
lumbar disc disease.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004).  

III.  Extraschedular Evaluation

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  

In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for diabetes mellitus and for 
disc disease, but, as discussed above, the criteria 
supporting a higher rating have been documented for either 
disability.  In addition, it has not been shown that either 
the diabetes mellitus or the disc disease has required 
frequent periods of hospitalization or produced marked 
interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for 
either disability is not warranted.

IV.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A. The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes 
directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C.A. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
38 U.S.C.A. §  7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.

In this case, the issue concerning the evaluation of the 
veteran's diabetes mellitus disability was initially raised 
in a notice of disagreement following the assignment of the 
initial disability evaluation.  Thus, VAOPGCPREC 8-2003 holds 
that the 38 U.S.C.A. § 5103(a) notice need not be sent; 
rather, the procedures of 38 U.S.C.A. § 7105(d) apply.  
Nonetheless, the Board notes that the RO sent the veteran 
letters in May 2003 and February 2005 concerning the diabetes 
issue.  The July 2002 statement of the case (SOC) concerning 
this issue also included the text of 38 C.F.R. § 3.159.  

As for the issue concerning the back disability, the Board 
notes that the RO sent the veteran letters in May 2003 and 
February 2005 concerning this issue.  The December 2004 SSOC 
also included the text of 38 U.S.C.A. § 3.159.

To the extent that 38 U.S.C.A. § 5103(a) notice requirements 
apply in this case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to requirement 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letter in May 2003 informing him that in order to 
establish entitlement to an increased evaluation, he needed 
to submit evidence of increased severity of his disability.  
With regard to requirements (2) and (3), the Board notes that 
the RO's letter also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the May 2002 letter explained 
that VA would obtain relevant records from any Federal agency 
(to include the military and VA), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from private doctors and hospitals), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  The text of 
38 C.F.R. § 3.159 provided to the veteran also informed him 
that VA would assist him by providing a medical examination 
or getting a medical opinion if it was necessary to make a 
decision on his claim.  Finally, with respect to requirement 
(4), the Board notes that the veteran was explicitly asked to 
provide "any evidence in [his] possession that pertains to" 
his increased rating claims in a February 2005 letter from 
the RO.  And, as noted above, the RO had already provided him 
the complete text of 38 C.F.R. § 3.159 in July 2002 and 
December 2004.  The veteran also indicated to the RO in a 
February 2005 VA Form 119 that he wanted his appeal sent to 
the Board for appellate consideration.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in May 2003 and February 
2005.  However, at bottom, what the VCAA seeks to achieve is 
to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board acknowledges that the May 2003 and February 2005 
letters from the RO were sent after to the October 2001 
rating decision that is the basis of the veteran's appeal for 
a higher evaluation for residuals of diabetes mellitus, and 
after the April 1997 that is the basis of the veteran's 
appeal for a higher rating for his back disability.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement concerning this 
issue was harmless error.  In this case, April 1997 decision 
was already decided - and appealed -- by the time the VCAA 
was enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  Similarly, as the veteran appealed the initial 
assignment of a disability evaluation for his diabetes 
mellitus, the RO could not have provided section 5103(a) 
notice concerning the disability evaluation for diabetes 
mellitus in advance of the decision that is the subject of 
this appeal.  

While the notice was provided to the veteran after the first 
AOJ adjudication of the claim, the content of the notice 
provided by the RO fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2004), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
also notes that the veteran indicated to the RO in a February 
2005 VA Form 119 that he wanted his appeal sent to the Board 
for appellate consideration.  For these reasons, to decide 
the appeal would not be prejudicial error to the veteran in 
this case.

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the May 2003 and February 2005 
letters as well as the SOCs and SSOCs.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the text of 38 C.F.R. § 3.159 sent by the RO to 
the veteran included notice that the appellant had a full 
year to respond to a VCAA notice.  Also, under the Veterans 
Benefits Act of 2003, it is now permissible for VA to 
adjudicate a claim before the expiration of the statutory 
one-year period provided for response after VCAA notice.  
This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the May 2003 and February 2005 letters as well 
as the July 2002 SOC and December 2004 SSOC issued by the RO. 
The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.

B. The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained service medical 
records, VA treatment records, VA hospital summaries, and VA 
examination reports.  The Board acknowledges that the 
evidence of record does not include treatment records from 
every private physician that the veteran indicated had 
treated him for his service-connected disability of diabetes 
mellitus.  However, after numerous requests from the RO to 
the veteran to submit release forms to authorize VA to obtain 
records from any private physician who had treated the 
veteran for diabetes, the veteran submitted a copy of his 
private treatment records instead of submitting release forms 
to VA.  The Board also acknowledges that the veteran's 
representative has argued that an additional examination of 
the veteran's back should be performed.  The most recent VA 
examination in May 2004 needed to be amended to provide 
additional information concerning the back disability.  When 
the amended report is considered in conjunction with all the 
evidence of record, including the veteran's statements, the 
treatment records, and the earlier VA examination reports, 
the Board concludes that the record as a whole contains 
sufficient evidence upon which to rate the veteran's back 
disability.

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Entitlement to an increased evaluation for diabetes mellitus 
is denied.

Entitlement to an increased evaluation for lumbar disc 
disease is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


